      Case 3:18-cv-00033-JWD-EWD                Document 28           04/04/19 Page 1 of 19



                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



CLAUDELL CONWAY, SR.                                       CIVIL ACTION: 18:0033

VERSUS
                                                          JUDGE: JWD

STATE OF LOUISIANA THROUGH DPS&C
WARDEN DARRELL VANNOY                                     MAGISTRATE: EWD
UNKNOWN PRISON GUARDS
SECRETARY JAMES LEBLANC
ABC LIABILITY INSURER


   *****************************************************************


     AMENDED PETITION FOR WRONGFUL DEATH AND SUVIVOR CLAIM

          NOW      INTO     COURT,       through        undersigned   counsel,   comes   Plaintiff,

   CLAUDELL CONWAY, SR. aka CLYDELL CONWAY, SR, INDIVIDUALLY

   AND ON BEHALF OF HIS DECEASED SON CLYDELL CONWAY, JR., with

   respect represents that this Honorable Court granted leave to amend his Complaint and

   the following is respectfully offered:

                                                   1.

          The plaintiff CLAUDELL CONWAY, SR. A.K.A. CLYDELL CONWAY, SR

   is the surviving BIOLOGICAL FATHER of the Decedent, CLYDELL CONWAY, JR.

   (hereinafter referred to as Decedent or CLYDELL, JR).              CLYDELL CONWAY, SR.

   (Hereinafter referred to as CLYDELL, SR., FATHER OR PLAINTIFF) acknowledges

           a.         that he is the biological father of Clydell, Jr. and the natural tutor of the

                      decedent and his closest living relative.
   Case 3:18-cv-00033-JWD-EWD               Document 28     04/04/19 Page 2 of 19



       b.          The decedent had no known biological children of his own and

       c.          was raised most of his life by Clydell Conway, Sr.

       d.          CLYDELL, SR has at all times pertinent herein held himself out as

                   Clydell, Jr.’s closest relative and maintained an active presence and

                   provided financial, emotional, moral and fatherly support to him.

       e.          Clydell, Jr. was born on December 28, 1984.

       f.          At the age of age of thirty two (32), Clydell, Jr. died on January 20,

                   2017.



                                             2.

       Pursuant to Louisiana Wrongful Death Statute, the survivor of CLYDELL

CONWAY, SR. and the relationship to the Decedent is as follows:

       A. CLAUDELL CONWAY, SR, biological father.



                                             3.

       Made Defendants in this matter are:

       A. STATE OF LOUISIANA, a political body authorized to sue and be sued;

            through:

       B. DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS

            LOUISIANA STATE PENITENTIARY, on information and belief a

            division of the State of Louisiana,

       C. SECRETARY JAMES LEBLANC, DPS&C for State of Louisiana,

       D. DARRELL VANNOY, WARDEN OF LOUISIANA STATE
   Case 3:18-cv-00033-JWD-EWD               Document 28    04/04/19 Page 3 of 19



           PENITENTIARY at times pertinent hereto, and

       E. DR. (FNU) HELMS Treating physician of decedent.

       F. UNKNOWN SECURITY STAFF EMPLOYEES LOUISIANA STATE

           PENITENTIARY, at times pertinent hereto, and

       G. OFFICE OF RISK MANAGEMENT, believed to be the Insurance

           Company for ALL NAMED DEFENDANTS .

                                              4.

       At all times material, the Decedent was a resident (incarcerated) at LOUISIANA

STATE PENITENTIARY, State of Louisiana.

                                             5.

       At all times material hereto the LOUISIANA STATE PENITENTIARY was

owned and operated by the STATE OF LOUISIANA and within THE PARISH OF

WEST FELICIANA, also named defendants.

                                              6.

       The aforementioned defendants are justly and truly indebted unto your plaintiff

for such damages as are reasonable in the premises together with legal interest thereon

from date of judicial demand until paid, for all costs of this proceeding, and for all

general and equitable relief, for the following, to wit:

                                              7.

       Defendant James LeBlanc is the Secretary of the Louisiana Department of Public

Safety and Corrections (DPS&C). He is ultimately responsible for the control, oversight,

and functioning of all programs facilities within the DPS&C, including Louisiana State
    Case 3:18-cv-00033-JWD-EWD               Document 28    04/04/19 Page 4 of 19



Penitentiary. He formulates, directs, and maintains all regulations of the DPS&C, and

determines the policies regarding management, personnel, and total operations. This

includes ultimate determination of facilities and conditions in which the DPS&C houses

people with mental illness. Defendant LeBlanc directs the DPS&C’s central office and

field staff, which are charged with carrying out the work of the agency. He is responsible

for protecting the constitutional and statutory rights of all persons held by the DPS&C,

which includes Louisiana State Penitentiary. LeBlanc is the final policymaker with

regard to the conditions at the prison. He has implemented or supported the

implementation of the policies that cause harm to this Plaintiff, and has failed to

implement additional policies that would prevent harm to the Plaintiff. He has the

oversight authority over Louisiana State Penitentiary which he has failed to exercise to

prevent harm to this Plaintiff. At all times relevant to this complaint he was acting under

color of law and in his official capacity.

                                                8.

        Defendant Warden Darrell Vannoy is the Warden over Louisiana State

Penitentiary. He is responsible for control over LSP AND makes final staffing, budget,

and administrative decisions that are not otherwise made by Defendant LeBlanc. He is

responsible for the safety and care of all persons held at LSP and is responsible for

protecting and implementing prisoners’ statutory and constitutional rights. He oversees

disciplinary actions and decisions, housing decisions, and the supervision of and care for

people with serious mental illness. He personally sets and implements policies that cause

the onset of mental illness, mental decompensation, and harm to this Plaintiff. He is sued

in his official capacity.
    Case 3:18-cv-00033-JWD-EWD             Document 28       04/04/19 Page 5 of 19




                                                9.

        Defendant Doctor (FNU) Helms, M.D. is a contract physician at Louisiana State

Penitentiary and/or the treating physician(s) assigned to treat Mr. Conway. Defendant

failed to adequately treat and care for Plaintiff. He implements treatment and non-

treatment decisions that cause mental deterioration and harm to Plaintiff. He is sued in his

official capacity.

                                                10.

        The Department of Public Safety and Corrections (DPS&C) is the administrative

arm of the State of Louisiana responsible for administering the State’s correctional

facilities including LSP where Plaintiff was incarcerated. The DPS&C is an

instrumentality of the State of Louisiana. The DPS&C is responsible for each of the

actions and inactions complained of herein. The DPS&C is a recipient of federal funding.

The DPS&C as an entity is sued pursuant to ADA and Section 504 of the Rehabilitation

Act only.

                                                11.

        At all times relevant to the allegations contained herein, and more particularly on

or about January 20, 2017, the Defendant STATE OF LOUISIANA through DPS&C,

WARDEN , UNKNOWN STAFF (Defendants) governed, operated, controlled, and/or

managed LOUISIANA STATE PENITENTIARY. As part of those operations,

defendants provided security, managed staff, and organized a place where opportunities
    Case 3:18-cv-00033-JWD-EWD               Document 28     04/04/19 Page 6 of 19



to be harmed are limited. Decedent, CLYDELL CONWAY, JR. was a resident at all

times relevant to the allegations of this Petition.

                                              12.

        The State of Louisiana, DPS&C, SECRETARY LeBLANC AND WARDEN

VANNOY, undertook the duty to, among other things:

                A. Employ guards/officers and mental health professionals who would

oversee the inmates and facility;

                B. Provide security and protection to all inmates; and
                C. Assist and monitor inmates with constructive activities geared to
helping their physical, mental, and spiritual needs.

                                              13.

        On January 20, 2017, the Plaintiff's son, CLYDELL CONWAY, JR. a person

with a disability as defined in 42U.S.C. Section 12102 and 29 U.S.C. Section 705(9), was

a resident at LOUISIANA STATE PENITENTIARY. He died while being a resident in

the custody and control of LOUISIANA STATE PENITENTIARY. Decedent’s family

was completely in the dark about the circumstances of his son’s death.

                                              14.

        At all times relevant, as a resident of LOUISIANA STATE PENITENTIARY, the

Decedent was under the care, custody, direction and supervision of the Defendants, their

agents, employees, and officers known and unknown.

                                              15.

        WARDEN DARRELL VANNOY was the WARDEN in charge of LOUISIANA

STATE PENITENTIARY at the time of Decedent’s death.
   Case 3:18-cv-00033-JWD-EWD          Document 28      04/04/19 Page 7 of 19




                                        16.

      Based on information and belief, Clydell, Jr. had been incarcerated at the

LOUISIANA STATE PENITENTIARY since on or about periods which include the year

2016 and through January 20, 2017, and his incarceration, medical and mental health

history were well known to those employed at LOUISIANA STATE PENITENTIARY.




                                        17.

      Clydell, Jr. was well known to the staff at LOUISIANA STATE

PENITENTIARY and the defendants named herein, and mental health records were

maintained on Clydell, Jr on his arrival and stay at LOUISIANA STATE

PENITENTIARY.      The treating defendant physician Helms who was hired and

contracted by the State of Louisiana, Secretary LeBlanc and Warden Vannoy,

deliberately prescribed a medication WELLBUTRIN to the Plaintiff who had

evidenced suicidal actions. The medication prescribed has a known side effect to

heighten the risk of suicide in the patients who have expressed suicidal actions. As

will be shown the defendants knew of the prior suicidal actions of the Plaintiff.

Knowing this plaintiff’s past suicidal actions the defendants State, DPS&C,

Secretary LeBlanc, Warden Vannoy, hired, authorized and utilized a treating

physicians with want of skills who prescribed a medication to a known suicidal
   Case 3:18-cv-00033-JWD-EWD            Document 28        04/04/19 Page 8 of 19



patient, when said prescribed medication is known to increase the risk of suicide in

a patient who has previously expressed suicidal actions.

                                          18.

       Based on information contained in the medical records, it was well known to

those at LOUISIANA STATE PENITENTIARY whether CLYDELL, JR. had attempted

and/or threatened to commit suicide on MORE THAN ONE prior occasions including

several dates which conclude with his death by suicide on January 20, 2017 and was a

known suicide risk. The none exclusive listings in decedent’s medical records show the

following treatment:

A. Self inflicted wounds on July 20, 2016.

B. Assessment for need for four point restraints August 12, 2016.

C. Decedent on EXTREME WATCH for self inflicted wounds September 16, 17, 2016.

D. Self harm risk noted in records on September 18, 2016.

E. Suture surgery needed for self mutilation on October 16, 2016.

F. Four point EXTREME WATCH noted on October 17, 2016.

G. Self mutilation noted December 7, 2016.

H. Self inflicted cuts noted December 9, 2016.

I. Medical notes discuss plaintiff’s anxiety December 28, 2016.

J. Decedent found on the floor of cell having fallen asleep praying. December 30, 2016.

K. Decedent admits to cutting himself on January 6, 2017.

L. Multiple lacerations noted January 7, 2017.

M. Self inflicted cuts noted on January 11, 2017 and January 12, 2017.

N. Decedent has a hand injury from punching a wall on January 17, 2017.
   Case 3:18-cv-00033-JWD-EWD               Document 28        04/04/19 Page 9 of 19



The medical record documentation of other self inflicted injuries by this decedent upon

himself goes back to earlier dates than are listed in this paragraph.

                                             19.

       On or about January 20, 2017, employees at LOUISIANA STATE

PENITENTIARY went to Clydell Jr’s cell to find that he had hanged himself.

                                             20.

        He was taken down from the hanging and was pronounced dead on or about

January 20, 2017 no specific time of death is noted.

                                             21.

       All named defendants are liable for breach of the suicide prevention policy,

failing to follow the appropriate standard of professional care in dealing with Clydell, Jr

who

       a.      had mental health issues which required the prescription of medication to

       treat his mental health issues and

       b.      previously documented suicidal actions,

       c.      by placing him or allowing him to be placed in an area where suicide

       hazards exist or suicide could be accomplished,

       d.      not considering his known propensity towards attempted suicide.

       e.      More particularly Secretary LeBlanc and Warden Vannoy failed to have in

       place and properly implement a valid suicide prevention policy, which would

       prevent and protect this Plaintiff from the injuries that lead to his death.
   Case 3:18-cv-00033-JWD-EWD              Document 28       04/04/19 Page 10 of 19



        f.      They had sufficient knowledge of the Suicide Risk of this plaintiff and that

        the plaintiff was being treated for a serious medical condition and

        g.       failed to instruct subordinate employees to take the proper steps to protect

        this suicidal inmate.

                                             22.

        In particular, all Secretary LeBlanc, Warden Vannoy and Dr. Helms Angola,

DPS&C and defendant staff personnel were acutely aware of the suicide risk of this

plaintiff and knew of the danger of placing a person such as Clydell, Jr. into a cell with

hanging hazards and knowing this suicide risk, mental health issues and potential for

suicidal actions they ignored all the documented evidence of his potential for suicide

placed him into the cell with the hanging hazards and failed to monitor this Plaintiff

sufficiently which led to his death by hanging.

                                             23.

        Based on information and the known actions of this decedent at this time, the

employees at Angola, Warden Vannoy, Secretary James LeBlanc, Dr. Helms and the

prison guards on the tier who were responsible for placing plaintiff in the cell and

monitoring his actions were, by acts and/or failures to act, DELIBERATELY

INDIFFERENT to a known suicide risk of this plaintiff/decedent and were the cause in

fact of this death.

                                             24.

        The death and injuries suffered were a result of the deliberate indifference of the

named defendants, State of Louisiana, Secretary LeBlanc, Warden Vannoy, Dr. Helms ,
   Case 3:18-cv-00033-JWD-EWD               Document 28        04/04/19 Page 11 of 19



the unknown guards individually and the State of Louisiana through its subordinate

employees, including but not limited to its Warden Vannoy, Dr. Helms and the Medical

treatment staff, security guards, in the following non-exclusive particulars:

       a) Secretary LeBlanc, Warden Vannoy failing to properly monitor and secure the
       facility from suicide hazards and failing to implement a valid suicide prevention
       policy;
       b) Warden Vannoy failing to properly monitor and manage the residents and
       prison officers as related to mental health issues and known suicide risks;
       c) failing to maintain a safe area for all residents;
       d) failing to provide proper supervision;
       e)Warden Vannoy and Secretary LeBlanc failing to train staff;
       f) Warden Vannoy and Prison guards failing to keep an adequate watch on this
       known suicidal inmate;
       g) Warden Vannoy and prison guards failing to address known suicide hazards;
       h) Warden Vannoy and prison guards allowing Clydell, Jr. to retain such items
       that could be used for purposes of suicide;
       i) Warden Vannoy prison guards and Dr. Helms failing to take suicide hazards
       and suicide risks of Clydell, Jr. seriously;
       j) Warden Vannoy and Dr. Helms failing to provide adequate care for Clydell, Jr.
       including but not limited to prescribing medications that would make a suicidal
       patient more motivated to commit suicide based upon said prescribed medication;
       k) Warden Vannoy and prison guards failing to properly supervise Clydell, Jr.;
       l) Secretary LeBlanc and Warden Vannoy failing to properly train employees/staff
       to recognize suicide behavior;
       m) Secretary LeBlanc and Warden Vannoy failing to hire qualified medical
       personnel who could recognize and treat mental health patients and prevent
       suicides in mentally challenged inmates with known past suicidal actions;
       n) Secretary LeBlanc and Warden Vannoy failing to properly train
       employees/staff to prevent suicide;
       o) Secretary LeBlanc and Warden Vannoy failing to have in place appropriate
       guidelines and procedures for suicide prevention; and
       p) other acts of deliberate indifference and/or fault to be shown through discovery
       and at trial.
   Case 3:18-cv-00033-JWD-EWD              Document 28          04/04/19 Page 12 of 19



                                             25.
       In addition to the fault or acts of deliberate indifference above described, it is

contrary to current accepted professional thinking to place a person prone to suicide such

as Clydell, Jr. alone in a cell, particularly when suicide hazards and suicide achieving

methods as in this case were present. It is far better and more accepted to place a person

such as Clydell, Jr. in an open setting where others are around to assist in preventing

suicides such as the one that occurred in this case. Further:

       A.           Acting individually and together under color of law defendants acted

                    to violate Clydell, Jr.’s rights to due process and equal protection of

                    the laws as protected by the Fifth and Fourteenth Amendments of the

                    United States Constitution and 42 USC Section 1983. They did so by

                    establishing and maintaining a system that they knew would result in

                    a lack of appropriate supervision effectively denying protection to

                    inmates such as Clydell, Jr. at risk of harming himself. Plaintiff was

                    specifically and individually harmed by this system because it

                    resulted in the death of his son, which could have been prevented

                    with appropriate patient and inmate monitoring and supervision.

       B.           At all pertinent times, the defendants named in this Complaint,

                    individually and collectively, substantially departed from accepted

                    professional judgment, practice and standards, thereby violating

                    Clydell, Jr.’s constitutional and civil rights as an involuntary

                    committee in the care of the defendants by establishing the above

                    described system.
Case 3:18-cv-00033-JWD-EWD         Document 28       04/04/19 Page 13 of 19



   C.       The defendants Warden Vannoy in this Complaint, in their individual

            capacity, failed to supervise their subordinates to ensure that these

            subordinates did not ignore patients’ acts of suicidal intent and need

            for regular supervision, including the need for placement in

            appropriately designed cells without tie off points and with potential

            ligature materials and the need for regular patient/inmate supervision

            to prevent suicide, all of which created conditions that led to Clydell,

            Jr.’s death.

   D.       At all pertinent times herein, the defendants Secretary LeBlanc,

            Warden Vannoy, Dr. Helms and the prison guards named in this

            Complaint were aware of the need to supervise their subordinates in

            order to ensure that they did not violate suicidal patients or inmates

            rights, ignored that need and acted unreasonably, thereby

            substantially departing from professional judgment and both violated

            the plaintiff’s rights and caused his death.

   E.       The above named defendants Warden Vannoy, Dr. Helms and

            subordinate prison guards, acting individually and together, and

            under color of law, engaged in a course of conduct and conspired to

            engage in a course of conduct that acted to deprive Clydell, Jr. of his

            constitutional rights and did deprive him of said rights, specifically,

            the right to reasonable and adequate protection from harm, the right

            to be free from cruel and unusual punishment, and the right to due

            process and equal protection of the laws as protected by the Fifth and
   Case 3:18-cv-00033-JWD-EWD               Document 28       04/04/19 Page 14 of 19



                     Fourteenth Amendments and Article IV(Privileges and Immunities

                     Clause) of the United States Constitution and 42 USC Section 1983.

       F.            At all times pertinent herein, these defendants Warden Vannoy, Dr.

                     Helms and subordinate prison guards, acting individually and

                     collectively, acted unreasonably, recklessly, maliciously, and

                     substantially departed from standards of professional judgment so as

                     to disregard the constitutional and civil rights and serious risk of

                     harm from suicide to Clydell, Jr. Furthermore, these defendants,

                     individually and collectively, had the duty and ability to intervene to

                     prevent the violations of the rights of Clydell, Jr., as described herein,

                     but failed to do so.




                                             26.

       CLAUDELL CONWAY, SR. is the biological father and surviving HEIR of

decedent Clydell, Jr. and is thus a proper person to bring a suit for damages. He sues

individually on his own behalf for the death of his son and to recover survival damages

for the pain and suffering incurred by Clydell, Jr. prior to his death.




                                             27.

       In addition to the survival damages alleged above, CLYDELL, SR. seeks

recovery for loss of love and affection and all other general damages that may be

reasonable under Louisiana law.
   Case 3:18-cv-00033-JWD-EWD                Document 28       04/04/19 Page 15 of 19




                                               28.


          As a result of the negligence of Defendants, Plaintiff has suffered the wrongful

and unnecessary death of his 32 thirty-two year old son. Alternatively, the deliberate

indifference to a known suicide risk caused him to suffer a loss of chance of survival for

his son.

                                               29.

          As a direct result of the negligence of THE STATE OF LOUISIANA

THROUGH DPS&C, WARDEN VANNOY AND ANGOLA STAFF, DR. HELMS

as alleged herein, which resulted in the death of CLYDELL CONWAY, JR.,

Decedent’s FATHER, CLYDELL, SR., does currently, has, in the past, and will, in the

future, suffer loss of love, affection, companionship, services, support, medical expenses,

and funeral expenses.

                                               30.

          At all times pertinent hereto, OFFICE OF RISK MANAGEMENT was the

liability insurer of STATE OF LOUISIANA, DEPARTMENT OF CORRECTIONS,

WARDEN          DARRELL        VANNOY,        LOUISIANA        STATE      PENITENTIARY,

DPS&C, DR. HELMS, and as such, is liable to the plaintiff for damages complained of

herein.

                                               31.

          Plaintiff re-alleges all facts herein above and asserts a claim for recovery under 42

U.S.C. Section 1983.
   Case 3:18-cv-00033-JWD-EWD              Document 28         04/04/19 Page 16 of 19




                                            32.

       At all times pertinent hereto, all individuals were operating under color of State

law and were deliberately indifferent to the constitutional rights of the decedent to be free

of suicide hazards.

                                            33.

       Further, the municipal defendants DPS&C AND THE STATE OF LOUISIANA

were deliberately indifferent to the needs of decedent in that they failed to train staff or

provide adequate staffing when it was known that suicides were threatened/attempted,

failed to correct known suicide hazards and to use standard precautions such as

observation or cameras or other preventive measures.

                                                  34.

       Plaintiff is entitled to recover all reasonable damages under 42 U.S.C. Section

1983 as well as reasonable attorney fees under 42 U.S.C. 1988.

       WHEREFORE, PLAINTIFF CLYDELL CONWAY, SR. prays that after due

proceedings are had, there be a judgment in her favor, and against the defendants,

STATE OF LOUISIANA through DPS&C, WARDEN DARRELL VANNOY, DR.

HELMS medical treating physician, UNKNOWN STAFF (Defendants), and ABC

INSURANCE COMPANY for all such damages as are reasonable in the premises,

granting Plaintiff legal interest on all sums awarded from date of judicial demand until

paid, and casting defendants, in solido to the extent allowed by law, with all damages and

costs of these proceedings including legal interest thereon.
   Case 3:18-cv-00033-JWD-EWD              Document 28        04/04/19 Page 17 of 19



         PLAINTIFF CLAUDELL CONWAY, SR. further prays for a judgment or

order recognizing her as the surviving spouse to the extent necessary by law to bring this

claim.

         WHEREFORE          PLAINTIFF,       CLAUDELL CONWAY, SR. , prays that

STATE OF LOUISIANA through DPS&C, WARDEN DARRELL VANNOY, DR.

HELMS,       UNKNOWN          STAFF       (Defendants),     and    OFFICE     OF     RISK

MANAGEMENT be served with a certified copy of this petition and be duly cited to

appear herein and answer same within the legal delays allowed; for judgment herein in

his favor and against STATE OF LOUISIANA through DPS&C, WARDEN

DARRELL VANNOY, DR. HELMS,                     UNKNOWN STAFF (Defendants), and

OFFICE OF RISK MANAGEMENT, in all amounts reasonable in the premises, and

for any and all equitable relief, together with legal interest thereon from the date of the

filing of the complaint until paid, and for all costs of these proceeding.


                                       RESPECTFULLY SUBMITTED:


                                       S/WENDELL C. WOODS
                                       Wendell C. Woods #22694
                                       5700 Florida Blvd. Suite 408
                                       Baton Rouge, Louisiana 70806
                                       Telephone (225) 926-7575
                                       Facsimile (225) 926-7375
  Case 3:18-cv-00033-JWD-EWD        Document 28   04/04/19 Page 18 of 19




                      CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the above and foregoing

Amended Complaint is being sent by operation of the Court’s electronic


filing system to any counsel of record.



      Baton Rouge, Louisiana, this 4th day of April 2019.


             S/Wendell C. Woods
             Wendell C. Woods
   Case 3:18-cv-00033-JWD-EWD              Document 28   04/04/19 Page 19 of 19




PLEASE SERVE:

STATE OF LOUISIANA DPS&C
UNKNOWN PRISON GUARDS
SECRETARY JAMES LEBLANC
Through its agent for service of process
SECRETARY JAMES LEBLANC
504 Mayflower
Baton Rouge, LA 70802

Warden DARRELL VANNOY
Through its agent for service of process
At:
LOUISIANA STATE PENITENTIARY
Angola Road
Angola, LA 70712

DR. (FNU) HELMS
LOUISIANA STATE PENITENTIARY
Angola Road
Angola, LA 70712

UNKNOWN SECURITY STAFF
That moved plaintiff to his cell
And Monitored plaintiff on his Tier
LOUISIANA STATE PENITENTIARY
Angola Road
Angola, LA 70712


STATE OF LOUISIANA OFFICE OF RISK MANAGEMENT
1201 North 3rd Street
Baton Rouge, Louisiana
